China Pharma Holdings, Inc. Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 September 23, 2011 VIA EDGAR Ms. Tabatha Akins Staff Accountant Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: China Pharma Holdings, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 3, 2011 and Amended March 17, 2011 Form 10-Q for the period ended March 31, 2011 Filed May 10, 2011 File No. 001-34471 Dear Ms. Akins: We refer to the above filings for China Pharma Holdings, Inc., which are the subject of the comment letter from the Securities and Exchange Commission dated September 13, 2011 (the “Comment Letter”). As you have discussed with our legal counsel, Elizabeth Chen, Esq. of Pryor Cashman LLP on September 22, 2011, due to the untimely passing of certain family members of our management and auditor, you have granted us an extension until Friday, October 28, 2011 (the “Extended Due Date”).We hereby submit this written extension request accordingly.We expect to respond to the Comment Letter by the Extended Due Date. Please feel free to contact me or Elizabeth Chen, Esq. at 212-326-0199 or via fax at 212-798-6366, in case you have any further comments or questions in this regard. Very truly yours, /s/ Zhilin Li Zhilin Li Chief Executive Officer
